UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOLOMON N. POWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:07-cr-00324-JRS-1; 3:12-cv-00023-JRS)


Submitted:   May 30, 2014                  Decided:    June 9, 2014


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Solomon N. Powell, Appellant Pro Se.  Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Solomon N. Powell seeks to appeal the district court’s

order    denying       relief      on    his    28     U.S.C.      § 2255    (2012)    motion,

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction, and denying his motion for reduction of restitution.

Finding    no    reversible         error,       we    affirm       the    portions    of   the

district court’s order denying Powell’s motions for a sentence

reduction and for reduction of restitution.                                United States v.

Powell,    Nos.       3:07-cr-00324-JRS-1;              3:12-cv-00023-JRS         (E.D.      Va.

Mar. 20, 2013).

               The    portion       of    the    district        court’s      order    denying

relief    on    Powell’s         § 2255       motion    is    not    appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.          § 2253(c)(1)(B)             (2012).              A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner        satisfies         this        standard        by      demonstrating         that

reasonable       jurists         would        find     that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies     relief           on   procedural           grounds,       the     prisoner       must

demonstrate          both    that       the    dispositive          procedural    ruling       is

                                                 2
debatable, and that the motion states a debatable claim of the

denial of a constitutional right.          Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Powell has not made the requisite showing.                 Accordingly, we

deny a certificate of appealability and dismiss the appeal of

the   portion   of   the   district   court’s     order    denying     relief   on

Powell’s § 2255 motion.       We also deny Powell’s motion to include

the documents attached to the misrouted notice of appeal, as

those documents are already in the record.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in    the   materials

before   this   court   and   argument    would   not     aid   the    decisional

process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                      3